Citation Nr: 0932141	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-20 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for right eye problems.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for bilateral hand/wrist 
joints.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to August 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied the Veteran's claim of entitlement to 
service connection for the above listed conditions.  The 
Veteran was scheduled for a hearing in August 2008, but 
failed to report for that hearing.

These issues were remanded for further development in 
September 2008, including the scheduling of a VA examination.  
The Veteran failed to report for those examinations, and 
these claims return again before the Board.


FINDINGS OF FACT

1.  There is no medical evidence of record indicating that 
the Veteran has, at any time before, during or after service, 
been diagnosed with hearing loss.

2.  There is no medical evidence of record indicating that 
the Veteran has, at any time before, during or after service, 
been diagnosed with right eye problems.

3.  There is no medical evidence of record indicating that 
the Veteran has, at any time before, during or after service, 
been diagnosed with tinnitus.

4.  There is no medical evidence of record indicating that 
the Veteran has, at any time before, during or after service, 
been diagnosed with any bilateral hand/wrist joint problems.




CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated in the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303 (2008).

2.  Any right eye problem was not incurred or aggravated in 
the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2008).

3.  Tinnitus was not incurred or aggravated in the Veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2008).

4.  Chronic bilateral hand/wrist joint problems were not 
incurred or aggravated in the Veteran's active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in June 2004, June 2005, October 2008, and 
January 2009.  These items informed the Veteran of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and of what evidence the Veteran 
should provide.  Therefore, the Board finds that any notice 
errors did not affect the essential fairness of this 
adjudication, and that it is not prejudicial to the Veteran 
for the Board to proceed to finally decide this appeal.  

No prejudice has been alleged in the timing of these notices, 
and none is apparent from the record; and this claim has been 
readjudicated several times during the course of this appeal.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a timing defect may be cured by the issuance of 
fully compliant notification followed by a re-adjudication of 
the claim).

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits on appeal.  
The Veteran was scheduled both for a hearing and for 
examinations for his claimed disabilities, all of which he 
failed to report for.  Consequently, the duty to notify and 
assist has been satisfied in this appeal.

The Veteran seeks service connection for hearing loss, 
tinnitus, a right eye disability, and a bilateral hand/wrist 
joint disability, all of which he attributes to service.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The Board notes that the Veteran's service medical records 
are missing, and possibly destroyed.  The Board realizes in 
cases such as these, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis of this Veteran's 
claim was undertaken with this duty in mind.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for any of these 
disabilities.  In this regard, the Board notes that no 
medical evidence has been presented to indicate that the 
Veteran currently has any of these disabilities.

The majority of the Veteran's service medical records are 
missing, and therefore the Board notes it is unable to 
determine whether the Veteran had any complaints related to 
tinnitus, hearing loss, a right eye condition, or a bilateral 
hand/wrist joint condition in service.  However, even if the 
Board were to presume, in the absence of the Veteran's 
service medical records, that he had complaints related to 
all of these disabilities in service, there is no evidence of 
record showing a current diagnosis of, or treatment for, any 
of these disabilities.  The Veteran was discharged from the 
service in June 1999, and did not file any claim until May 
2004, almost 5 years after his separation from service.  He 
has not supplied or identified any treatment records showing 
his treatment for any of these disabilities since service.  
He has in no way indicated that he is currently undergoing 
treatment for any of these claimed disabilities.  The Veteran 
was scheduled for examinations to determine if he had these 
disabilities, and he failed to report for those examinations.  
He also failed to report for a scheduled hearing at which 
testimony could have been taken regarded the Veteran's 
claims.

While VA does have a duty to assist in the development of the 
Veteran's claim, this duty is not limitless.  The Veteran's 
cooperation in responding to requests for information is 
required.  As the Court has noted, the duty to assist in the 
development and adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a 
Veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also Olson v. 
Principi, 3 Vet. App. 480 (1992).

Incumbent on a grant of service connection is evidence that 
the Veteran has the disabilities for which service connection 
is claimed.  As the Veteran has presented no medical evidence 
showing that he has these claimed disabilities currently, nor 
has he identified the source of any possible current 
treatment records, the Board finds that the preponderance of 
the evidence of record is against a grant of service 
connection for these disabilities.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for right eye problems is 
denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral hand/wrist 
joints is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


